 Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 1 of 31 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           x
DAIJ, INC. d/b/a GENADEEN CATERERS,        :   Civil Action No.
Individually and on Behalf of All Others   :
Similarly Situated,                        :   CLASS ACTION
                                           :
                          Plaintiff,       :
                                           :   COMPLAINT FOR BREACH OF
      vs.                                  :   INSURANCE POLICIES
                                           :
WESCO INSURANCE COMPANY and                :
AMTRUST FINANCIAL,                         :   DEMAND FOR JURY TRIAL
                                           :
                          Defendants.
                                           :
                                           x
    Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 2 of 31 PageID #: 2



        Plaintiff, DAIJ, Inc. d/b/a Genadeen Caterers (“Plaintiff”), by way of Complaint against

Wesco Insurance Company and AmTrust Financial (“Defendants”) alleges as follows:

                                       INTRODUCTION

        1.       On March 11, 2020, World Health Organization (“WHO”) Director General Tedros

Adhanom Ghebreyesus declared the COVID-19 outbreak a worldwide pandemic: “WHO has been

assessing this outbreak around the clock and we are deeply concerned both by the alarming levels of

spread and severity, and by the alarming levels of inaction. We have therefore made the assessment

that COVID-19 can be characterized as a pandemic.” 1

        2.       On March 13, 2020, President Trump declared the COVID-19 pandemic to be a

national emergency. 2 On March 16, 2020, the Centers for Disease Control and Prevention (“CDC”),

and members of the national Coronavirus Task Force issued to the American public guidance, styled

as “30 Days to Slow the Spread” for stopping the spread of COVID-19. This guidance advised

individuals to adopt far-reaching social distancing measures, such as working from home, avoiding

shopping trips and gatherings of more than ten people, and staying away from bars, restaurants, and

food courts. 3



1
        See World Health Organization, WHO Director-General’s opening remarks at the media
briefing     on     COVID-19       -    11      March       2020     (Mar.     11,     2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020.
2
        See The White House, Proclamation on Declaring a National Emergency Concerning the
Novel      Coronavirus    Disease      (COVID-19)      Outbreak       (Mar.     13.    2020),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
3
       See The President’s Coronavirus Guidelines for America, 30 Days to Slow the Spread,
WHITE HOUSE, https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf (last visited June 19, 2020).
    Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 3 of 31 PageID #: 3



        3.        Following this advice for individuals to adopt far-reaching social distancing

measures, many state government administrations across the nation recognized the need to take steps

to protect the health and safety of their residents from the human to human and surface to human

spread of COVID-19. As a result, many governmental entities entered civil authority orders

suspending or severely curtailing business operations of non-essential businesses that interact with

the public and provide gathering places for the individuals. Currently, almost all states within the

United States have issued some sort of “stay-at-home” order and ordered private non-essential

business operations to close.

        4.        The result of these far-reaching restrictions and prohibitions has been catastrophic for

most non-essential businesses, especially restaurants and other foodservice businesses, as well as

retail establishments, entertainment venues, and other small, medium, and large businesses who have

been forced to close, furlough employees, and endure a sudden shutdown of cash flow that threatens

their survival.

        5.        Restaurants provide economic benefits far beyond their own business. They are

anchors to revitalizing down-and-out neighborhoods and can become a tourist attraction themselves,

as well as a key part of the identity of smaller cities and large towns. 4

        6.        In addition to their contribution to the national economy in providing jobs, restaurants

are also vital to the national spirit because shared meals are an important mental relief. As Oscar

Wilde noted, “After a good dinner, one can forgive anybody, even one’s relations.”




4
        Jennifer Steinhauer, Pete Wells, As Restaurants Remain Shuttered, American Cities Fear the
Future, THE NEW YORK TIMES (May 7, 2020), https://www.nytimes.com/2020/05/07/us/coronavirus-
restaurants-closings.html?action=click&module=Top%20Stories&pgtype=Homepage.


                                                   -2-
 Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 4 of 31 PageID #: 4



       7.        Moreover, food is part of the national psyche. As Anthony Bourdain noted, “Food is

everything we are. It’s an extension of nationalist feeling, ethnic feeling, your personal history, your

province, your region, your tribe, your grandma. It’s inseparable from those from the get-go.”

       8.        Most businesses insure against such catastrophic events like the current unforeseen

COVID-19 pandemic through all-risk commercial property insurance policies. These policies

promise to indemnify the policyholder for actual business losses incurred when business operations

are involuntarily suspended, interrupted, curtailed, when access to the premises is prohibited because

of direct physical loss or damage to the property, or by a civil authority order that restricts or

prohibits access to the property. This coverage is commonly known as “business interruption

coverage” and is standard in most all-risk commercial property insurance policies.

       9.        Defendants, and most insurance companies who have issued all- risk commercial

property insurance policies with business interruption coverage, are denying the obligation to pay for

business income losses and other covered expenses incurred by policyholders for the physical loss

and damage to the insured property from measures put in place by the civil authorities to stop the

spread of COVID-19 among the population. This action seeks a declaratory judgment that affirms

that the COVID-19 pandemic and the corresponding response by civil authorities to stop the spread

of the outbreak triggers coverage, has caused physical property loss and damage to the insured

property, provides coverage for future civil authority orders that result in future suspensions or

curtailments of business operations, and finds that Defendants are liable for the losses suffered by

policyholders.

       10.       In addition, this action brings a claim against Defendants for their breach of their

contractual obligation under common all-risk commercial property insurance policies to indemnify

Plaintiff and others similarly situated for business losses and extra expenses, and related losses


                                                 -3-
 Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 5 of 31 PageID #: 5



resulting from actions taken by civil authorities to stop the human to human and surface to human

spread of the COVID-19 outbreak.

       11.     Plaintiff brings this action on behalf of a proposed class of policyholders who paid

premiums in exchange for business insurance policies that included lost business income and extra

expense coverage.

                                 JURISDICTION AND VENUE

       12.     The Class Action Fairness Act of 2005 (“CAFA”) – with a nationwide class being

alleged in our case – 28 U.S.C. §1332(d)(2)(A) affords federal district courts diversity jurisdiction

over class actions in which “any member of a class of plaintiffs is a citizen of a State different from

any defendant.”

       13.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) in that a substantial

part of the events and/or omissions giving rise to the claims occurred in this District, and Defendants

do business in this District and thus reside in this District, in accordance with 28 U.S.C. §1391(c).

                                             PARTIES

       14.     Plaintiff DAIJ, Inc. d/b/a Genadeen Caterers is a New York company with its

principal place of business in Cedarhurst, New York.

       15.     Plaintiff owns and operates an event planning and catering service and is the

exclusive caterer to The Sephardic Temple in Cedarhurst, New York.

       16.     Defendant Wesco Insurance Company is a New York insurance company, with its

principal place of business in New York, New York and is duly licensed to issue insurance in

New York.

       17.     Defendant AmTrust Financial is a global insurance company, with its principal place

of business in New York, New York, and is duly licensed to issue insurance in Arizona, California,

Colorado, Connecticut, District of Columbia, Florida, Georgia, Illinois, Kansas, Maine, Maryland,
                                                 -4-
    Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 6 of 31 PageID #: 6



Massachusetts, Michigan, Nevada, New Hampshire, New Jersey, New York, North Carolina, Ohio,

Oklahoma, Oregon, Pennsylvania, Texas, Vermont, Washington, and Wisconsin.

        18.     Defendants issued to Plaintiff policy no. 3217125 covering the policy period July 1,

2019 through July 1, 2020 (the “Policy”).

                                   FACTUAL BACKGROUND

                                 The Global COVID-19 Pandemic

The Global COVID-19 Pandemic

        19.     Viruses of the family Coronaviridae, such as Middle East respiratory syndrome

(MERS) coronavirus (MERS-CoV) and severe acute respiratory syndrome (SARS) coronavirus

(SARS-CoV), have been responsible for the loss of human life since at least 2002 and were

identified in several animal hosts. 5

        20.     In December 2019, an initial cluster of patients with an unknown cause of viral

pneumonia was found to be linked to the Huanan seafood market in Wuhan, China, where many

non-aquatic animals such as birds were also on sale. However, at least one of the patients never

visited the market, though he had stayed in a hotel nearby before the onset of the illness. 6



5
        See Roujian Lu, et al., Genomic characterisation and epidemiology of 2019 novel
coronavirus: implications for virus origins and receptor binding, CTR. FOR DISEASE CONTROL, (Jan.
29, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-of-
2019-nCoV-Lancet-1-29-2020.pdf (As a typical RNA virus, the average evolutionary rate for
coronaviruses is roughly 10-4 nucleotide substitutions per site per year, with mutations arising during
every replication cycle. This finding suggests that COVID-19 originated from one source within a
short period and was detected rapidly. However, as the virus transmits to more individuals, constant
surveillance of arising mutations is needed. The fact that at least one patient had not visited the
market suggests either possible droplet transmission or that the patient was infected by a currently
unknown source. Evidence of clusters of infected family members and medical workers has now
confirmed the presence of human-to-human transmission.).
6
       See id; Francesco Di Gennaro et al., Coronavirus Diseases (COVID-19) Current Status and
Future Perspectives a Narrative Review, MDPI: INT’L J. ENVTL. RESEARCH & PUB. HEALTH, (Apr. 1,

                                                 -5-
    Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 7 of 31 PageID #: 7



        21.       By January 2020, genetic sequencing from patient samples was conducted to identify

a novel virus, SARS-CoV-2, as the causative agent for the pneumonia cluster. 7 SARS-CoV-2 is an

RNA virus, with a crown-like appearance under an electron microscope because of glycoprotein

spikes on its envelope. Among the functions of the structural proteins, the envelope has a crucial

role in virus pathogenicity as it promotes viral assembly and release. 8

        22.       The first confirmed case of the virus outside China was diagnosed on January 13,

2020, in Bangkok, Thailand with the number of cases exceedingly increasing worldwide. On

January 30, 2020, the WHO declared the SARS-CoV-2 outbreak constituted a public health

emergency of international concern, and by February 11, 2020, the disease caused by SARS-CoV-2

was named “COVID-19” by the WHO Director-General. 9 As of April 23, 2020, the WHO reported

a confirmed 2.5 million cases of COVID-19 globally and over 170,000 deaths, with the United

States dealing with more than 800,000 confirmed cases and 40,000 deaths – more than any other

country. 10




2020), https://www.mdpi.com/1660-4601/17/8/2690 (There are four genera of coronaviruses: (I) α-
coronavirus (alphaCoV) and (II) β-coronavirus (betaCoV), which are probably present in bats and
rodents; and (III) δ-coronavirus (deltaCoV) and (IV) γ-coronavirus (gammaCoV), which probably
represent avian species.).
7
        See Di Gennaro, supra note 5.
8
        See id. (To address the pathogenetic mechanisms of SARS-CoV-2, its viral structure and
genome must be considered. Coronaviruses are enveloped positive strand RNA viruses with the
largest known RNA genomes – 30-32 kb – with a 5’-cap structure and 3’-poly-A tail.).
9
        See id.
10
        See Coronavirus disease 2019 (COVID-19) Situation Report – 94, WORLD HEALTH
ORGANIZATION (Apr. 23, 2020) https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200423-sitrep-94-covid-19.pdf?sfvrsn=b8304bf0_4.


                                                 -6-
 Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 8 of 31 PageID #: 8



       23.     The clinical features of COVID-19 vary from asymptomatic forms to fatal conditions

of severe respiratory failure that requires ventilation and support in an intensive care unit (“ICU”).

Pneumonia has been the most frequent severe manifestation of COVID-19, with symptoms of fever,

cough, dyspnea, and bilateral infiltrates on chest imaging. 11 There are no specific treatments

recommended for COVID-19, and no vaccine is currently available; so understanding the

complexities of COVID-19 is ongoing. 12

       24.     It has now been discovered by scientists that COVID-19 has several modes of

transmission. Pursuant to a “Situation Report” released by the WHO, the virus can be transmitted

through symptomatic transmission, pre-symptomatic transmission, or asymptomatic transmission. 13

Symptomatic transmission refers to transmission by an individual who is experiencing symptoms

associated with the virus who then transfers COVID-19 to another individual. Data from published

studies provide evidence that COVID-19 is primarily transmitted from symptomatic people to others




11
       See Di Gennaro, supra note 5 (Asymptomatic infections have also been described, but their
frequency is unknown. Other, less common symptoms have included headaches, sore throat, and
rhinorrhea. Along with respiratory symptoms, gastrointestinal symptoms (e.g., nausea and diarrhea)
have also been reported, and in some patients, they may be the presenting complaint.).
12
        See id. (The treatment is symptomatic, and oxygen therapy represents the major treatment
intervention for patients with severe infection. Mechanical ventilation may be necessary in cases of
respiratory failure refractory to oxygen therapy, whereas hemodynamic support is essential for
managing septic shock. Different strategies can be used depending on the severity of the patient and
local epidemiology. Home management is appropriate for asymptomatic or paucisymtomatic
patients. They need a daily assessment of body temperature, blood pressure, oxygen saturation and
respiratory symptoms for about 14 days. Management of such patients should focus on prevention of
transmission to others and monitoring for clinical status with prompt hospitalization if needed.).
13
        See World Health Organization, Coronavirus disease 2019 (COVID-19) Situation Report –
73     (Apr.    3,    2020),   https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200402-sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2.


                                                -7-
 Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 9 of 31 PageID #: 9



who are in close contact through respiratory droplets, by direct contact with infected persons, or by

contact with contaminated objects and surfaces. 14

       25.       The incubation period for COVID-19, which is the time between exposure to the

virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14 days.15

During this period, also known as the “presymptomatic” period, some infected persons can be

contagious. For that reason, transmission from a pre-symptomatic case can occur before symptom

onset. Pre-symptomatic transmission still requires the virus to be spread through infectious droplets

or touching contaminated surfaces. 16

       26.       An individual who does not develop symptoms, an asymptomatic case of COVID-19,

can still transmit the virus to another. Though there are few documented cases reported, it does not

exclude the possibility that it has or may occur. 17

       27.       Not only is COVID-19 transmitted via human-to-human, but the WHO and scientific

studies have confirmed that the virus can live on contaminated objects or surfaces. According to a

study by scientists documented in The New England Journal of Medicine, COVID-19 was detectable



14
         See id. (Data from clinical and virologic studies that have collected repeated biological
samples from confirmed patients provide evidence that shedding of the COVID-19 virus is highest in
the upper respiratory tract (nose and throat) early in the course of the disease. That is, within the
first three days from onset of symptoms. Preliminary data suggests that people may be more
contagious around the time of symptom onset as compared to later on in the disease.).
15
       See id.
16
        See id. (In a small number of case reports and studies, pre-symptomatic transmission has
been documented through contact tracing efforts and enhanced investigation of clusters of confirmed
cases. This is supported by data suggesting that some people can test positive for COVID-19 from
1-3 days before they develop symptoms. Thus, it is possible that people infected with COVID-19
can transmit the virus before significant symptoms develop.).
17
       See id.


                                                 -8-
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 10 of 31 PageID #: 10



in aerosols for up to three hours, up to four hours on copper, up to 24 hours on cardboard, and up to

two to three days on plastic and stainless steel. 18 All of these materials are used in the preparation

and service of food by restaurants. The results of the study suggest that individuals could get

COVID-19 through indirect contact with surfaces or objects used by an infected person, whether or

not they were symptomatic.

       28.     Another scientific study documented in the Journal of Hospital Infection found that

human coronaviruses, such as SARS-CoV and MERS-CoV can remain infectious on inanimate

surfaces at room temperature for up to nine days. 19 At a temperature of 30 degrees Celsius or more,

the duration of persistence is shorter. Contamination of frequently touched surfaces is, therefore, a

potential source of viral transmission. 20 Though this study was not conclusive on COVID-19 itself,

scientists are still grappling to understand this implication.



18
        See News Release, New coronavirus stable for hours on surfaces, NAT’L INSTS. OF HEALTH
(Mar. 17, 2020), https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-
surfaces; see also World Health Organization, Modes of transmission of virus causing COVID-19:
implications for IPC (Mar. 29, 2020), https://www.who.int/news-room/commentaries/detail/modes-
of-transmission-of-virus-causing-covid-19-implications-for-ipc-precaution-recommendations
(Airborne transmission of COVID-19 “may be possible in specific circumstances and settings in
which procedures or support treatments that generate aerosols are performed; i.e., endotracheal
intubation, bronchoscopy, open suctioning, administration of nebulized treatment, manual ventilation
before intubation, turning the patient to the prone position, disconnecting the patient from the
ventilator, non-invasive positive-pressure ventilation, tracheostomy, and cardiopulmonary
resuscitation.”).
19
        See G. Kampf et al., Persistence of coronaviruses on inanimate surfaces and their
inactivation with biocidal agents, J. HOSPITAL INFECTION (Jan. 31, 2020),
https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-6701%2820% 2930046-3.
20
       See id. (Although the viral load of coronaviruses on inanimate surfaces is not known during
an outbreak situation, it seems plausible to reduce the viral load on surfaces by disinfection,
especially of frequently touched surfaces in the immediate area surrounding a patient where the
highest viral load can be expected. The WHO recommends ensuring that “environmental cleaning
and disinfection procedures are followed consistently and correctly.”).


                                                 -9-
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 11 of 31 PageID #: 11



       29.     On March 27, 2020, the CDC released a report entitled “Public Health Responses to

COVID-19 Outbreaks on Cruise Ships - Worldwide, February - March 2020.” 21 The report detailed

that during this time frame, COVID-19 outbreaks associated with three different cruise ship voyages

caused over 800 confirmed cases and ten deaths. 22 Of the individuals tested, a high proportion were

found to be asymptomatic, which may explain the high rates on cruise ships. What is interesting

about this study though, is that COVID-19 was identified on a variety of surfaces in cabins of both

symptomatic and asymptomatic infected passengers up to 17 days after cabins were vacated on the

Diamond Princess cruise line, but before disinfection procedures had been conducted. 23 The CDC



21
        See Leah F. Moriarty, MPH, Public Health Responses to COVID-19 Outbreaks on Cruise
Ships - Worldwide, February - March 2020, CTRS. FOR DISEASE CONTROL & PREVENTION (Mar. 27,
2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid= mm6912e3_w.
22
         See id. (“During February 7-23, 2020, the largest cluster of COVID-19 cases outside
mainland China occurred on the Diamond Princess cruise ship, which was quarantined in the port of
Yokohama, Japan, on February 3. . . . On March 6, cases of COVID-19 were identified in persons
on the Grand Princess cruise ship off the coast of California; that ship was subsequently quarantined.
By March 17, confirmed cases of COVID-19 had been associated with at least 25 additional cruise
ship voyages. On February 21, CDC recommended avoiding travel on cruise ships in Southeast
Asia; on March 8, this recommendation was broadened to include deferring all cruise ship travel
worldwide for those with underlying health conditions and for persons [over] 65 years. On March
13, the Cruise Lines International Association announced a 30-day voluntary suspension of cruise
operations in the United States. CDC issued a level 3 travel warning on March 17, recommending
that all cruise travel be deferred worldwide.”).
23
         See id. (“Cruise ships are often settings for outbreaks of infectious diseases because of their
closed environment, contact between travelers from many countries, and crew transfers between
ships. On the Diamond Princess, transmission largely occurred among passengers before quarantine
was implemented, whereas crew infections peaked after quarantine. . . . On the Grand Princess,
crew members were likely infected on voyage A and then transmitted [COVID-19] to passengers on
voyage B. The results of testing of passengers and crew on board the Diamond Princess
demonstrated a high proportion (46.5%) of asymptomatic infections at the time of testing. Available
statistical models of the Diamond Princess outbreak suggest that 17.9% of infected persons never
developed symptoms. . . . A high proportion of asymptomatic infections could partially explain the
high attack rate among cruise ship passengers and crew. . . . Although these data cannot be used to
determine whether transmission occurred from contaminated surfaces, further study of fomite
transmission of [COVID-19] aboard cruise ships is warranted.”).


                                                 - 10 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 12 of 31 PageID #: 12



notes that more studies are required to understand the perpetuation of transmission, but what is clear

is the uncertainty around COVID-19 and its implications for the lawful and safe functioning of a

variety of businesses, most significantly, food service businesses.

        30.     Without a vaccine to protect against COVID-19, effective control of the outbreak

relies on measures designed to reduce human-to-human and surface-to-human exposure. Recent

information on the CDC’s website provides that COVID-19 spreads when people are within six feet

of each other or when a person comes in contact with a surface or object that has the virus on it. 24

Various other sources state that close contact with a person with the virus or surfaces where the virus

is found can transmit the virus. 25

        31.     The secondary exposure of the surface-to-humans is particularly acute in places

where the public gathers typically to socialize, eat, drink, shop, be entertained, and go for recreation.

This is why the CDC recommends that in viral outbreaks individuals who are infected stay at home

and those who are not sick engage in preventive measures such as constant hand washing and

avoiding activities that would bring them into close proximity of people with the virus or surfaces

where the virus may reside. However, because these recommendations have proven ineffective to

minimize the spread of COVID-19, containment efforts have led to civil authorities issuing orders



24
        See Centers for Disease Control and Prevention, How COVID-19 Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID- spreads.html (last
visited June 19, 2020).
25
        See Kampf, supra note 18 (remains infectious from two hours to 28 days depending on
conditions); see also Nina Bai, Why One Test May Not Be Enough, UCSF (Feb. 13, 2020),
https://www.ucsf.edu/news/2020/02/416671/how-new-coronavirus-spreads-and-progresses-and-
why-one-test-may-not-be-enough (door knobs and table tops can contain the virus); Heather
Murphy, Surfaces? Sneezes? Sex? How the Coronavirus Can and Cannot Spread, N.Y. TIMES (Mar.
19, 2020), https://www.nytimes.com/2020/03/02/health/coronavirus-how-it-spreads.html (virus can
remain on metal and plastic for several days).


                                                 - 11 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 13 of 31 PageID #: 13



closing many business establishments, including restaurants, bars, hotels, theaters, personal care

salons, gyms, and schools, and mandating social distancing among the population. This has caused

the cancelation of sporting events, parades, and concerts, the closure of amusement parks, and

substantial travel restrictions. In addition, to conserve medical supplies, orders have been issued

prohibiting the performance of non-urgent or non-emergency elective procedures and surgeries,

forcing the suspension of operations at many medical, surgical, therapeutic, and dental practices.

          32.   New York was one of the first States to issue a stay-at home order. On March 16,

2020, Gov. Cuomo, in conjunction with New Jersey Governor Phil Murphy and Connecticut

Governor Ned Lamont ordered that as of 8 p.m. that evening, all gyms, movie theaters, bars and

casinos were to be closed and restaurants were limited to take-out and delivery orders only. On

March 22, 2020, Gov. Cuomo issued a “stay at home” order, ordering New York residents to stay at

home except for necessary travel and mandated that all non-essential businesses close until further

notice.

          33.   Such “stay-at-home” orders are in effect in all but five states: more than 30 states

have closed all non-essential businesses with additional states enacting measures to curtail business

operations, all 50 states have closed schools, and nearly all states have closed restaurants and bars

for services other than take-out and delivery (the “Closure Orders”). 26




26
        See Heather Murphy, Surfaces? Sneezes? Sex? How the Coronavirus Can and Cannot
Spread,        THE          NEW         YORK          TIMES        (May       26,         2020,
https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html; State Data and
Policy Actions to Address Coronavirus, KFF (June 16, 2020), https://www.kff.org/coronavirus-
covid-19/issue-brief/state-data-and-policy-actions-to-address-coronavirus/.


                                               - 12 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 14 of 31 PageID #: 14



                            Defendants’ Standard Uniform All-Risk
                            Commercial Property Insurance Policies

       34.     The insurance policies Defendants issued to Plaintiff and the Class members are “all

risk” commercial property polices which cover loss or damage to the covered premises resulting

from all risks other than those expressly excluded.

       35.     Plaintiff’s Policy, as well as the Policies of other Class members, are standard forms

that are used by Defendants for all insureds having applicable coverage and provide identical or

substantially similar coverage for all Class members.

                          PLAINTIFF’S FACTUAL ALLEGATIONS

       36.     Among the coverages provided by the Policy was business interruption insurance,

which, generally, would indemnify Plaintiff for lost income and profits in the event that its business

was shut down.

       37.     The Commercial Property Business Income (And Extra Expense) Coverage Form,

form CP 00 30 10 12, in Plaintiff’s Policy provides the following:

       A.      Business Income

       We will pay for the actual loss of Business Income you sustain due to the necessary
       “suspension” of your “operations” during the “period of restoration”. The
       “suspension” must be caused by direct physical loss of or damage to property at
       premises which are described in the Declarations and for which a Business Income
       Limit of Insurance is shown in the Declarations. The loss or damage must be caused
       by or result from a Covered Cause of Loss. With respect to loss of or damage to
       personal property in the open or personal property in a vehicle, the described
       premises include the area within 100 feet of the site at which the described premises
       are located.

                                          *       *       *

       5.      Additional Coverages

               a.      Civil Authority

       In this Additional Coverage, Civil Authority, the described premises to which this
       Coverage Form applies, as shown In the Declarations.

                                                - 13 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 15 of 31 PageID #: 15



       When a Covered Cause of Loss causes damage to property other than property at the
       described premises, we will pay for the actual loss of Business Income you sustain
       and necessary Extra Expense caused by action of civil authority that prohibits access
       to the descried premises, provided that both of the following apply:

               (1)    Access to the area immediately surrounding the damaged property is
       prohibited by civil authority as a result of the damage, and the described premises are
       within that area but are not more than one mile from the damaged property; and

              (2)     The action of civil authority is taken in response to dangerous
       physical conditions resulting from the damage or continuation of the Covered Cause
       of Loss that caused the damage, or the action is taken to enable a civil authority to
       have unimpeded access to the damaged property.

       Civil Authority Coverage for Business income will begin 72 hours after the time of
       the first action of civil authority that prohibits access to the described premises and
       will apply for a period of up to four consecutive weeks from the date on which the
       coverage began.

       Civil Authority Coverage for Extra Expense will begin immediately after the time of
       the first action of civil authority that prohibits access to the described premises and
       will end:

              (1)     Four consecutive weeks after the date of that action; or

              (2)     When your Civil Authority Coverage for Business Income ends;

                                          *       *       *

       38.    The Cause of Loss – Special Form, form CP 10 30 10 12, in Plaintiff’s Policy

provides the following:

                                          *       *       *

       B.     Exclusions

                                          *       *       *

               2.     We will not pay for loss or damage caused by or resulting from any of
       the following:

                                          *       *       *

                I.     Discharge, dispersal, seepage, migration, release or escape of
       “pollutants” unless the discharge, dispersal, seepage, migration, release or escape is
       itself caused by any of the “specified causes of loss”. But if the discharge, dispersal,


                                                - 14 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 16 of 31 PageID #: 16



       seepage, migration, release or escape of “pollutants” result in a “specified causes of
       loss”, we will pay for the loss or damage caused by that “specified causes of loss”.

                                          *      *       *

       “Specified causes of loss” means the following: fire; lightning; explosion;
       windstorm or hail; smoke; aircraft or vehicle; riot or civil commotion;
       vandalism; leakage from fire-extinguishing equipment; sinkhole collapse;
       volcanic action; falling object; weight of snow, ice or sleet; water damage.

                                          *      *       *

       39.     The New York-Exclusion of Loss Due to Virus or Bacteria, form CP 01 78 08 08, in

Plaintiff’s Policy provides the following:

                     COMMERCIAL PROPERTY COVERAGE PART

       A.      The exclusion set for In Paragraph B. applies to all coverage under all forms
       and endorsements that comprise this Coverage part or Policy, including but not
       limited to forms or endorsements that cover property damage to buildings or personal
       property and forms or endorsements that cover business Income, extra expense or
       action of civil authority.

       B.      We will not pay for loss or damage caused by or resulting from any virus,
       bacterium or micro-organism that induces or is capable of inducing physical distress,
       illness or disease.

       However, this exclusion does not apply to loss or damage caused by or resulting
       from “fungus”, wet rot or dry rot. Such loss or damage is addressed in a separate
       exclusion in this Coverage Part or Policy.

       C.     The terms of the exclusion in Paragraph B., or the inapplicability of this
       exclusion to a particular loss, do not serve to create coverage for any loss that would
       otherwise be excluded under this Coverage Part.

       40.     Plaintiff and all similarly situated Class members have suffered a direct physical loss

of and damage to their property because they have been unable to use their property for its intended

purpose.

       41.     The Policy does not contain any reference to pandemic or exclusions for pandemics.

The exclusion of loss due to “virus or bacteria” contained in the form CP 01 78 08 08 is not

applicable because Plaintiff’s, and other class members’, losses were not caused by any of the

                                               - 15 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 17 of 31 PageID #: 17



actions set forth in the endorsement, and/or because other provisions make clear such exclusion is

not applicable to certain losses, including food contamination losses. Rather, the efficient proximate

cause of Plaintiff’s, and other Class members’ losses, were the Closure Orders.

                                The Closure Orders Have Affected
                                    Policyholders Nationwide.

        42.      The Closure Orders are physically impacting private commercial property throughout

the United States and the State of New York, threatening the survival of thousands of restaurants,

retail establishments, and other businesses that have had their business operations suspended or

curtailed indefinitely by order of civil authorities.

        43.      Defendants do not intend to cover losses caused by the Closure Orders as part of

business interruption coverage. As aforementioned, Defendants denied Plaintiff’s claim, even

though Plaintiff was forced to close due to the Closure Orders. On information and belief,

Defendants have denied similar claims by other Class members across-the-board, a practice which is

belied by not only the express terms of the insurance policies, but also: (a) the Small Business

Administration’s requirement that “reimbursement” from “business interruption insurance” be

submitted along with an application for an Economic Injury Disaster Loan (“EIDL”) loan; 27 and

(b) America’s SBDC, whose COVID-19 newsletter expressly states, “Business interruption

insurance also applies if government actions cause operations to cease temporarily, which results in a

loss for a firm.” 28



27
        Applying for SBA Disaster Loans (EIDL) at 12, U.S. SMALL BUS. ADMIN. (Mar. 26, 2020),
https://www.sba.gov/sites/default/files/articles/EIDL_Information_and_Documentation_-_3-30-
2020_FINAL_2_pm.pdf.
28
      COVID-19: The Latest News and Resources for Your Business, at 15, AMERICA’S SBDC
(Mar.   20,    2020),   https://www.dropbox.com/s/jcw2iw9vk2hcq9y/COVID%2019%20-
%20Rev6.pdf?dl=0.


                                                 - 16 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 18 of 31 PageID #: 18



       44.     As a result, many small businesses that maintain commercial multi-peril insurance

policies with business interruption coverage will have significant uninsured losses absent declaratory

relief from this Court. Indeed, even if state and local governments re-open, small businesses will

almost certainly still be under social-distancing mandates and will continue to experience

diminishing revenues due to the loss of covered property.

       45.     A declaratory judgment determining that the Business Income loss and Extra Expense

coverage provided in standard commercial property insurance policies applies to the suspension,

curtailment, and interruption of business operations resulting from measures put into place by civil

authorities is necessary to prevent plaintiff and similarly situated Class members from being denied

critical coverage for which they have paid premiums.

                               CLASS ACTION ALLEGATIONS

       46.     Plaintiff brings this lawsuit pursuant to Federal Rule of Civil Procedure 23(a)

and (b)(3) on behalf of itself and all other persons similarly situated.

       47.     The Multi-State Class is defined as:

       All entities who have entered into standard all-risk commercial property insurance
       policies with AmTrust Financial insuring property in Arizona, California, Colorado,
       Connecticut, District of Columbia, Florida, Georgia, Illinois, Kansas, Maine,
       Maryland, Massachusetts, Michigan, Missouri, Nevada, New Hampshire, New
       Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania,
       Tennessee, Texas, Vermont, Washington, and Wisconsin, where such policies
       provide for business income loss and extra expense coverage and do not exclude
       coverage for pandemics, and who have suffered losses due to measures put in place
       by civil authorities’ stay-at-home or shelter-in-place orders since March 15, 2020.

       48.     The New York Sub-Class is defined as:

       All entities who have entered into standard all-risk commercial property insurance
       policies with Defendants insuring property in New York, where such policies provide
       for business income loss and extra expense coverage and do not exclude coverage for
       pandemics, and who have suffered losses due to measures put in place by civil
       authorities’ stay-at-home or shelter-in-place orders since March 15, 2020.



                                                - 17 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 19 of 31 PageID #: 19



Excluded from each class are the Defendants, its employees, officers, directors, legal representatives,

heirs, successors, and wholly or partly owned subsidiaries or affiliated companies; Class Counsel

and their employees; and the judicial officers and their immediate family members and associated

court staff assigned to this case.

        49.     Plaintiff reserves the right to modify, expand, or amend the definitions of the

proposed classes following the discovery period and before the Court determines whether class

certification is appropriate.

        50.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of its claims on a class-wide basis using the same evidence as would

prove those elements in individual actions alleging the same claims.

Numerosity

        51.     This action satisfies the requirements of Federal Rule of Civil Procedure 23(a)(1).

The Class numbers is at least in the hundreds and consists of geographically dispersed business

entities who are insured for business interruption losses. AmTrust Financial sells its insurance

policies in Arizona, California, Colorado, Connecticut, District of Columbia, Florida, Georgia,

Illinois, Kansas, Maine, Maryland, Massachusetts, Michigan, Missouri, Nevada, New Hampshire,

New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Tennessee, Texas,

Vermont, Washington, and Wisconsin, and therefore joinder of the Class members is impracticable.

        52.     The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified by Defendants or their agent’s books and records. Plaintiff

anticipates providing appropriate notice to the certified Class in compliance with Federal Rule of

Civil Procedure 23(c)(2)(A) and/or (B), to be approved by the Court after class certification, or

pursuant to court order under Federal Rule of Civil Procedure 23(d).


                                                - 18 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 20 of 31 PageID #: 20



Typicality

        53.     This action satisfies the requirements of Federal Rule of Civil Procedure 23(a)(3)

because Plaintiff’s claims are typical of the claims of each of the Class members, as all Class

members were and are similarly affected and their claims arise from the same all-risk commercial

property insurance policy provisions entered into with Defendants. Each Class member’s insurance

policy contains the same form providing coverage for business income loss. None of the forms

exclude coverage due to a governmental action intended to reduce the effect of the ongoing global

pandemic. As a result, a declaratory judgment as to the rights and obligations under Plaintiff’s

Policy will address the rights and obligations of all Class members.

Adequacy of Representation

        54.     Plaintiff is committed to prosecuting the action, will fairly and adequately protect the

interests of the members of the Class, and has retained counsel competent and experienced in class

action litigation, including litigation relating to insurance policies. Plaintiff is aware of no interests

antagonistic to or in conflict with other members of the Class. Plaintiff anticipates no difficulty in

the management of this litigation as a class action.

Commonality

        55.     This action satisfies the requirements of Federal Rule of Civil Procedure 23(a)(2)

because there are questions of law and fact that are common to each of the classes. These common

questions predominate over any questions affecting only individual Class members. The questions

of law and fact common to the Class include, but are not limited to:

                (a)     Whether there is an actual controversy between Plaintiff and Defendants as to

the rights, duties, responsibilities and obligations of the parties under the business interruption

coverage provisions in standard all-risk commercial property insurance policies;



                                                  - 19 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 21 of 31 PageID #: 21



                (b)     Whether measures in response to the COVID-19 pandemic are excluded from

Plaintiff’s and the Class members’ standard all-risk commercial property insurance policies;

                (c)     Whether the measures put in place by civil authorities’ stay-at-home or

shelter-in-place orders since March 15, 2020 caused physical loss or damage to covered commercial

property;

                (d)     Whether Defendants have repudiated and anticipatorily breached the all-risk

commercial property insurance policies it issued with business interruption coverage by intending to

deny claims for coverage; and

                (e)     Whether Plaintiff and the Class members suffered damages as a result of the

anticipatory breach by Defendants.

Superiority/Predominance

        56.     This action satisfies the requirements of Federal Rule of Civil Procedure 23(b)(3). A

class action is superior to other available methods for the fair and efficient adjudication of the rights

of the Class members. The joinder of individual Class members is impracticable because of the vast

number of Class members who have entered into the standard all-risk commercial property insurance

policies with Defendants.

        57.     Because a declaratory judgment as to the rights and obligations under the uniform all-

risk commercial property insurance policies will apply to all Class members, most or all Class

members would have no rational economic interest in individually controlling the prosecution of

specific actions. The burden imposed on the judicial system by individual litigation, and to

Defendants, by even a small fraction of the Class members, would be substantial.

        58.     In comparison to piecemeal litigation, class action litigation presents far fewer

management difficulties, far better conserves the resources of both the judiciary and the parties, and

far more effectively protects the rights of each Class member. The benefits to the legitimate interests
                                                 - 20 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 22 of 31 PageID #: 22



of the parties, the Court, and the public resulting from class action litigation substantially outweigh

the expenses, burdens, inconsistencies, economic infeasibility, and inefficiencies of individualized

litigation.   Class adjudication is superior to other alternatives under Federal Rule of Civil

Procedure 23(b)(3)(D). Class treatment will also avoid the substantial risk of inconsistent factual

and legal determinations on the many issues in this lawsuit.

        59.     Plaintiff knows of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and reduce

management challenges. The Court may, on motion of Plaintiff or on its own determination, certify

nationwide and statewide classes for claims sharing common legal questions; use the provisions of

Rule 23(c)(4) to certify particular claims, issues, or common questions of law or of fact for class-

wide adjudication; certify and adjudicate bellwether class claims; and use Rule 23(c)(5) to divide

any Class into subclasses.

                                               COUNT I

           DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
         (Claim Brought on Behalf of the Multi-State Class and New York Subclass)

        60.     Plaintiff repeats the allegations set forth in paragraphs 1-59 as if fully set forth herein.

        61.     Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New York Subclass.

        62.     Plaintiff’s Policy, as well as those of the other Class members, are contracts under

which Defendants were paid premiums in exchange for their promise to pay Plaintiff’s and the other

Class members’ losses for claims covered by the Policies.

        63.     On information and belief, Plaintiff and other Class members have complied with all

applicable provisions of the Policies and/or those provisions have been waived by Defendants or

                                                  - 21 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 23 of 31 PageID #: 23



Defendants are estopped from asserting them, and yet Defendants have abrogated their insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms and have wrongfully and

illegally refused to provide coverage to which Plaintiff and Class members are entitled.

       64.     On information and belief, Defendants have denied claims related to the Closure

Orders on a uniform and class-wide basis, even in circumstances where they claim to have

conducted an “investigation,” so the Court can render declaratory judgment no matter whether

members of the Class have filed a claim.

       65.     An actual case or controversy exists regarding Plaintiff’s and the other Class

members’ rights and Defendants’ obligations under the Policies to reimburse Plaintiff and Class

members for the full amount of Business Income losses incurred by Plaintiff and the other Class

members in connection with the suspension of their businesses stemming from Closure Orders.

       66.     Pursuant to 28 U.S.C. §2201, Plaintiff and the other Class members seek a

declaratory judgment from this Court declaring the following:

               (a)     Plaintiff’s and the other Class members’ Business Income losses incurred in

connection with the Closure Orders and the necessary interruption of their businesses stemming from

such Orders are insured losses under their Policies; and

               (b)     Defendants are obligated to pay Plaintiff and other Class members for the full

amount of the Business Income losses incurred and to be incurred in connection with the Closure

Orders during the period of restoration and the necessary interruption of their businesses stemming

from such Orders.

                                              COUNT II

            BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
        (Claim Brought on Behalf of the Multi-State Class and New York Subclass)

       67.     Plaintiff repeats the allegations set forth in paragraphs 1-66 as if fully set forth herein.

                                                 - 22 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 24 of 31 PageID #: 24



       68.      Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New York Subclass.

       69.      Plaintiff’s Policy, as well as those of the other Class members, are contracts under

which Defendants were paid premiums in exchange for their promise to pay Plaintiff’s and the other

Class members’ losses for claims covered by their Policies.

       70.      In the Policies, Defendants agreed to pay for their insureds’ actual loss of Business

Income sustained due to the necessary suspension of their operations during the “period of

restoration.”

       71.      In the Business Income policy, Defendants agreed to pay for their insureds’ actual

loss of Business Income sustained due to the necessary “suspension of [their] operations” during the

“period of restoration” caused by direct physical loss or damage.

       72.      The Closure Orders caused direct physical loss and damage to Plaintiff’s and the

other Class members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Orders thus triggered the Business Income provision of

Plaintiff’s and the other Class members’ Policies.

       73.      On information and belief, Plaintiff and the other Class members have complied with

all applicable provisions of their policies and/or those provisions have been waived by Defendants or

Defendants are estopped from asserting them, and yet Defendants have abrogated their insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms.

       74.      By denying coverage for any Business Income losses incurred by Plaintiff and other

Class members as a result of the Closure Orders, Defendants have breached their coverage

obligations under the Policies.




                                               - 23 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 25 of 31 PageID #: 25



        75.     As a result of Defendants’ breaches of the Policies, Plaintiff and the other Class

members have sustained substantial damages for which Defendants are liable, in an amount to be

established at trial.

                                              COUNT III

           DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
         (Claim Brought on Behalf of the Multi-State Class and New York Subclass)

        76.     Plaintiff repeats the allegations set forth in paragraphs 1-75 as if fully set forth herein.

        77.     Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New York Subclass.

        78.     Plaintiff’s Policy, as well as those of the other Class members, are contracts under

which Defendants were paid premiums in exchange for their promise to pay Plaintiff’s and other

Class members’ losses for claims covered by their Policies.

        79.     Plaintiff and Class members have complied with all applicable provisions of the

Policies and/or those provisions have been waived by Defendants or Defendants are estopped from

asserting them, and yet Defendants have abrogated their insurance coverage obligations pursuant to

the Policy’s clear and unambiguous terms and have wrongfully and illegally refused to provide

coverage to which Plaintiff and Class members are entitled.

        80.     On information and belief, Defendants have denied claims related to Closure Orders

on a uniform and class wide basis, even in circumstances where they claim to have conducted an

“investigation,” so the Court can render declaratory judgment no matter whether members of the

Class have filed a claim.

        81.     An actual case or controversy exists regarding Plaintiff’s and other Class members’

rights and Defendants’ obligations under the Policies to reimburse Plaintiff and other Class members

for the full amount of covered Civil Authority losses incurred by Plaintiff and other Class members

                                                  - 24 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 26 of 31 PageID #: 26



in connection with Closure Orders and the necessary interruption of their businesses stemming from

those Orders.

        82.     Pursuant to 28 U.S.C. §2201, Plaintiff and other Class members seek a declaratory

judgment from this Court declaring the following:

                (a)     Plaintiff’s and other Class members’ Civil Authority losses incurred in

connection with the Closure Orders and the necessary interruption of their businesses stemming from

those Orders are insured losses under their Policies; and

                (b)     Defendants are obligated to pay Plaintiff and other Class members the full

amount of the Civil Authority losses incurred and to be incurred in connection with the covered

losses related to the Closure Orders and the necessary interruption of their businesses stemming from

such Orders.

                                              COUNT IV

             BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
         (Claim Brought on Behalf of the Multi-State Class and New York Subclass)

        83.     Plaintiff repeats the allegations set forth in paragraphs 1-82 as if fully set forth herein.

        84.     Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New York Subclass.

        85.     Plaintiff’s Policy, as well as those of the other Class members, are contracts under

which Defendants were paid premiums in exchange for their promise to pay Plaintiff’s and the other

Class members’ losses for claims covered by their Policies.

        86.     The Policies provide “Civil Authority” coverage, which promises to pay “the actual

loss of Business Income you sustain and necessary Extra Expense caused by action of civil authority

that prohibits access to the described premises, provided that . . . (1) [a]ccess to the area immediately

surrounding the damaged property is prohibited by civil authority as a result of the damage . . . and

                                                  - 25 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 27 of 31 PageID #: 27



(2) [t]he action of civil authority is taken in response to dangerous physical conditions resulting from

the damage or continuation of the Covered Cause of Loss that caused the damage . . . .”

        87.     The Closure Orders triggered the Civil Authority provision under Plaintiff’s and the

other members of the Class’s Policies.

        88.     On information and belief, Plaintiff and the other members of the Class have

complied with all applicable provisions of the Policies and/or those provisions have been waived by

Defendants or Defendants are estopped from asserting them, and yet Defendants have abrogated

their insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

        89.     By denying coverage for any business losses incurred by Plaintiff and other members

of the Class in connection with the Closure Orders, Defendants have breached their coverage

obligations under the Policies.

        90.     As a result of Defendants’ breaches of the Policies, Plaintiff and the other members of

the Class have sustained substantial damages for which Defendants are liable, in an amount to be

established at trial.

                                               COUNT V

            DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
         (Claim Brought on Behalf of the Multi-State Class and New York Subclass)

        91.     Plaintiff repeats the allegations set forth in paragraphs 1-90 as if fully set forth herein.

        92.     Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and the New York Subclass.

        93.     Plaintiff’s Policy, as well as those of other Class members, are contracts under which

Defendants were paid premiums in exchange for their promise to pay Plaintiff’s and other Class

members’ losses for claims covered by their Policies.




                                                  - 26 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 28 of 31 PageID #: 28



       94.      On information and belief, Plaintiff and other Class members have complied with all

applicable provisions of the Policies and/or those provisions have been waived by Defendants or

Defendants are estopped from asserting them, and yet Defendants have abrogated their insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms and have wrongfully and

illegally refused to provide coverage to which Plaintiff and Class members are entitled.

       95.      On information and belief, Defendants have denied claims related to the Closure

Orders on a uniform and class wide basis, even in circumstances where they claim to have conducted

an “investigation,” so the Court can render declaratory judgment no matter whether members of the

Class have filed a claim.

       96.      An actual case or controversy exists regarding Plaintiff’s and other Class members’

rights and Defendants’ obligations under the Policies to reimburse Plaintiff and the other Class

members for the full amount of Extra Expense losses incurred by Plaintiff and Class members in

connection with the Closure Orders and the necessary interruption of their businesses stemming from

those Orders.

       97.      Pursuant to 28 U.S.C. §2201, Plaintiff and other Class members seek a declaratory

judgment from this Court declaring the following:

                (a)    Plaintiff’s and other Class members’ Extra Expense losses incurred in

connection with the Closure Orders and the necessary interruption of their businesses stemming from

such Orders are insured losses under their Policies; and

                (b)    Defendants are obligated to pay Plaintiff and other Class members for the full

amount of the Extra Expense losses incurred and to be incurred in connection with the covered

losses related to the Closure Orders during the period of restoration and the necessary interruption of

their businesses stemming from such Orders.


                                                - 27 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 29 of 31 PageID #: 29



                                              COUNT VI

              BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
         (Claim Brought on Behalf of the Multi-State Class and New York Subclass)

        98.     Plaintiff repeats the allegations set forth in paragraphs 1-97 as if fully set forth herein.

        99.     Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New York Subclass.

        100.    Plaintiff’s Policy, as well as those of the other Class members, are contracts under

which Defendants were paid premiums in exchange for their promise to pay Plaintiff’s and the other

Class members’ losses for claims covered by their Policies.

        101.    In the Extra Expense policy, Defendants also agreed to pay necessary Extra Expense

“caused by action of civil authority that prohibits access to the described premises.”

        102.    Due to the Closure Orders, Plaintiff and other members of the Class incurred Extra

Expense at Covered Property.

        103.    On information and belief, Plaintiff and other members of the Class have complied

with all applicable provisions of the Policies and/or those provisions have been waived by

Defendants or Defendants are estopped from asserting them, and yet Defendants have abrogated

their insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

        104.    By denying coverage for any business losses incurred by Plaintiff and other members

of the Class in connection with the Closure Orders and Orders intended in response to the COVID-

19 pandemic, Defendants have breached their coverage obligations under the Policies.

        105.    As a result of Defendants’ breaches of the Policies, Plaintiff and the other members of

the Class have sustained substantial damages for which Defendants are liable, in an amount to be

established at trial.




                                                  - 28 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 30 of 31 PageID #: 30



          WHEREFORE, Plaintiff, on behalf of itself and all similarly situated individuals, demands

judgment against Defendants as follows:

          A.      Declaring this action to be a proper class action maintainable pursuant to Federal Rule

of Civil Procedure 23(a) and Rule 23(b)(3) and declaring Plaintiff and its counsel to be

representatives of the Class;

          B.      Issuing a Declaratory Judgment declaring the Parties’ rights and obligations under the

insurance policies;

          C.      Awarding Plaintiff and the Class compensatory damages from Defendants’ breach of

the insurance policies in an amount to be determined at trial, together with appropriate prejudgment

interest at the maximum rate allowable by law;

          D.      Awarding Plaintiff and the Class costs and disbursements and reasonable allowances

for the fees of Plaintiff’s and the Class’s counsel and experts, and reimbursement of expenses; and

          E.      Awarding such other and further relief the Court deems just, proper, and equitable.

                                   DEMAND FOR A JURY TRIAL

          Plaintiff and the Class request a jury trial for all Counts for which a trial by jury is permitted

by law.

DATED: June 19, 2020                              ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                  SAMUEL H. RUDMAN
                                                  MARK S. REICH


                                                                  /s/ Samuel H. Rudman
                                                                 SAMUEL H. RUDMAN




                                                   - 29 -
Case 2:20-cv-02739-JS-SIL Document 1 Filed 06/19/20 Page 31 of 31 PageID #: 31




                                   58 South Service Road, Suite 200
                                   Melville, NY 11747
                                   Telephone: 631/367-7100
                                   631/367-1173 (fax)
                                   srudman@rgrdlaw.com
                                   mreich@rgrdlaw.com

                                   ROBBINS GELLER RUDMAN
                                     & DOWD LLP
                                   PAUL J. GELLER
                                   STUART A. DAVIDSON
                                   120 East Palmetto Park Road, Suite 500
                                   Boca Raton, FL 33432
                                   Telephone: 561/750-3000
                                   561/750-3364 (fax)
                                   pgeller@rgrdlaw.com

                                   CARELLA, BYRNE, CECCHI
                                     OLSTEIN, BRODY & AGNELLO
                                   JAMES E. CECCHI
                                   LINDSEY H. TAYLOR
                                   5 Becker Farm Road
                                   Roseland, NJ 07068
                                   Telephone: 973/994-1700
                                   jcecchi@carellabyrne.com
                                   ltaylor@carellabyrne.com

                                   SEEGER WEISS
                                   CHRISTOPHER A. SEEGER
                                   STEPHEN A. WEISS
                                   55 Challenger Road, 6th Floor
                                   Ridgefield Park, NJ 07660
                                   Telephone: 973/639-9100
                                   cseeger@seegerweiss.com
                                   sweiss@seegerweiss.com

                                   Attorneys for Plaintiff




                                    - 30 -
